024Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-18 are pending.
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which have been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 9-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kentley et al. (9,517,767).
As per claim 1, Kentley et al. disclose an integrated control apparatus for active and passive safety apparatuses, which includes a sensor unit comprising a plurality of sensors for detecting a driving state of a vehicle (see at least figure 2C, item 275; figure 3A, item 328) ; and a controller configured to process information detected through the 
As per claim 2, Kentley et al. disclose that the sensor unit comprises at least one of a radar sensor, a lidar sensor, a camera sensor, an acceleration sensor, and agyro sensor (see at least paragraphs 0075, 0082 and 0108).
As per claim 3, Kentley et al. disclose that the PSB threshold value is able to be separately set for each vehicle driving state (see at least figure 2C, items 287; figure 14, items 1405 and 1419).
As per claim 9, Kentley et al. disclose that the controller receives information for predicting the driving state or risk of an accident of the vehicle through the sensor unit, determines the driving state of the vehicle by machining or processing the received information, checks whether the driving state of the vehicle enters the preset PSB operation section for each driving state of the vehicle by comparing the processed information with the PSB threshold value preset for each driving state of the vehicle, and performs the PSB operation preset for each vehicle driving state through the PSB driving unit when the driving state of the vehicle enters the preset PSB operation section for each driving state of the vehicle, based on a result of the check (see at least the abstract, figures 2A-2C, 3B and the related text).
With respect to claims 10-12 and 18, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claims 4-8 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims are 1-3, 9-12 and 18 are rejected.  Claims 4-8 and 13-17 are objected to.
The following references are cited as being of general interest:   Nitschke et al. (5,540,461), Brown et al. (6,142,524), Garcia Gomez et al. (10,315,600), Pan (2004/0075252), Kwon et al. (2014/0336879), Jabusch et al. (2016/0229375), Jang (2019/0176736
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
February 11, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661